DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srihari (US 2016/0182037) in view of Tombak (US 2019/0140687).
Regarding claim 1, fig. 3 of Srihari teaches a radio frequency (RF) switch with low insertion loss, the RF switch comprising a plurality of terminals including an antenna terminal [26], a receive terminal [terminal on left of fig. 3], and a transmit terminal [terminal on right of fig. 3]; an inductor [eg. in 22b] electrically connected between the antenna terminal and the receive terminal; and a plurality of transistors [24a,24c] that are controllable to set the RF switch in a first mode [eg. transmit] or a second mode [eg. receive], the plurality of transistors including a first transistor [24a] electrically connected between the receive terminal and a reference voltage [ground], and a second transistor [24c] electrically connected between the antenna terminal and the transmit terminal. Srihari does not explicitly teach wherein the first transistor and the second transistor are controlled by a common control voltage. However, fig. 15 of Tombak teaches an RF switch on a die (par. 75) controlling transistors in a path between a receive terminal and ground 12-4 and an antenna and transmit terminal 12-1 with a common control voltage VTX generated by a control circuit 58. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the switching implementation as taught in Tombak for the purpose of utilizing a suitable and well-known type of RF switch control.
Regarding claim 2, the combination as indicated above teaches wherein the RF switch electrically connects the transmit terminal to the antenna terminal in the first mode [transmit mode], and electrically connects the antenna terminal to the receive terminal in the second mode [receive mode].
Regarding claim 3, the combination as indicated above teaches wherein in the second mode an RF signal is provided from the antenna terminal to the receive terminal without being transmitted through any of the transistors (in second mode, 24b and 24d are on while 24a and 24c are off).
Regarding claim 4, the combination as indicated above teaches wherein all of the transistors are configured to be in an on state when the RF switch operates in the first mode and all of the transistors are configured to be in an off state when the RF switch operates in the second mode.
Regarding claim 5, the combination as indicated above teaches wherein the first transistor includes a source electrically connected to the reference voltage, a drain electrically connected to the receive terminal, and a gate configured to receive the common control voltage.
Regarding claim 6, the combination as indicated above teaches wherein the second transistor includes a source electrically connected to the antenna terminal, a drain electrically connected to the transmit terminal, and a gate configured to receive the common control voltage.
Regarding claim 7, the combination as indicated above teaches wherein the reference voltage is ground.
Regarding claim 8, the combination as indicated above teaches wherein at least two of the transistors of the plurality of transistors are electrically connected to different ends of the inductor.
Regarding claim 9, the combination as indicated above teaches wherein the first mode is a high power mode and the second mode is a low power mode.
Regarding claim 10, the combination as indicated above teaches a control circuit [58] configured to generate the common control signal.
Regarding claim 11, the combination as indicated above teaches wherein the transmit terminal is configured to handle an RF transmit signal having a voltage that is greater than a breakdown voltage of each of the transistors.
Regarding claim 12, the combination as indicated above teaches fabricated on a semiconductor die (par. 75).
Regarding claim 13, the combination as indicated above teaches wherein the RF system further comprises: an antenna [26]; a transmit path configured to generate a transmit signal for the antenna; and a receive path configured to process a receive signal from the antenna, wherein the RF switch is configured to provide the receive signal from the antenna to the receive path in the second mode, and wherein the RF switch is configured to provide the transmit signal from the transmit path to the antenna in the first mode.
Regarding claims 16-20, these claims are merely methods to operate the circuit having structure recited in claims 1-13.  Since the combination above teaches the structure, the methods to operate such a circuit are similarly disclosed.

		
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srihari  in view of Tombak, further in view of Smith, JR. (US 2019/0356278).
Regarding claim 14, the combination as indicated above teaches the device and a termination impedance [eg. 22a]. The combination does not teach a circulator as claimed. However, Smith, JR. teaches an RF communications system utilizing a circulator to perform transmit/receive functions (par. 75). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the circulator as taught in Smith, JR. for the purpose of utilizing a suitable and well-known type of RF switch with a circulator.
Regarding claim 15, the combination as indicated above teaches a serial bus configured to receive data for controlling the RF switch to operate in one of the first mode and the second mode.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896